Citation Nr: 1212512	
Decision Date: 04/05/12    Archive Date: 04/11/12

DOCKET NO.  09-23 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a heart disability, including as secondary to the service-connected PTSD.

3.  Entitlement to service connection for hypertension, including as secondary to the service-connected PTSD.

4.  Entitlement to service connection for sleep apnea, including as secondary to the service-connected PTSD, or as due to Agent Orange exposure.

5.  Entitlement to service connection for residuals of a broken left wrist.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1969.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The Veteran now lives in Oklahoma, and original jurisdiction is with the Muskogee, Oklahoma, RO.
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran testified in December 2011 that his PTSD had increased in severity since his last VA psychiatric examination in May 2009.  The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997).  Accordingly, the Veteran must be provided a new VA examination to determine the current severity of his PTSD.

At a March 2011 VA examination the Veteran reported a heart attack in June 2003 and he reported heart treatment at the University of California San Diego Medical Center in December 2003.  Copies of these records are not in the Veteran's file and have not been requested.  These records should be requested.  38 C.F.R. § 3.159(c)(1).  The Board further notes that the Veteran asserts that his heart disability is aggravated by his service-connected PTSD.  The March 2011 VA examination of the Veteran's heart does not address whether PTSD aggravates the Veteran's heart disability.  A medical opinion regarding this claim should be obtained.  38 C.F.R. § 3.159(c)(4).  

The Veteran testified in December 2011 that he was found to be hypertensive when treated at Batavia VA Hospital in 1972 or 1973.  Copies of these records are not in the Veteran's file and have not been requested.  These records should be requested.  38 C.F.R. § 3.159(c)(1).  The Veteran asserts that his hypertension disability is aggravated by his service-connected PTSD.  A medical opinion regarding this claim should be obtained.  38 C.F.R. § 3.159(c)(4).  

The Veteran testified that he was first diagnosed with sleep apnea at a VA facility in 1996 or 1997.  Copies of these records are not in the Veteran's file and have not been requested.  These records should be requested.  38 C.F.R. § 3.159(c)(1).  The Veteran asserts that his sleep apnea is caused by his exposure to Agent Orange and that his sleep apnea is aggravated by his service-connected PTSD.  A medical opinion regarding this claim should be obtained.  38 C.F.R. § 3.159(c)(4).

The Veteran asserts that he has pain in the left wrist due to an in-service left wrist fracture.  In May 1970, approximately six months after discharge from service, the Veteran was treated at a VA hospital report for a stomach condition and he reported having fractured his left wrist during service.  Although the service treatment records do not clearly document a fracture of the left wrist, a July 1966 service treatment record does indicate that X-rays were taken of a wrist and that the Veteran had a healed fracture.  Accordingly, there is some indication that a left wrist injury may have occurred during service.  The Veteran has reported persistent left wrist pain ever since discharge from service.  As there is some indication of the left wrist injury during service and the Veteran has reported symptoms of left wrist disability ever since, the Board finds that a VA examination and medical opinion regarding the left wrist should be obtained.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following action:

1.  Request copies of the Veteran's VA treatment records dated from March 2011 to present.  

2.  Contact the Veteran and request the names, addresses and dates of treatment of all medical providers who originally provided him treatment for his heart, hypertension and sleep apnea disabilities, including the University of California San Diego Medical Center in 2003.  The RO should contact all identified providers and request a copy of all reports of treatment.  Any authorization necessary for the release of such documents should be obtained.  

3.  The above should include requesting the Veteran's medical records from the Batavia VA Medical Center for the dates specified by the Veteran (or if the Veteran does not specify any dates, from October 1969 to present).

4.  The above should also include requesting information from the Veteran as to which VA facility he was treated for sleep apnea in 1996 or 1997, and requesting all of these records.

5.  Afford the Veteran a VA examination to ascertain the current severity of his service-connected PTSD.  The claims file should be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should provide an opinion concerning the degree of social and industrial impairment resulting from the Veteran's service-connected PTSD, and provide a global assessment of functioning (GAF) score with an explanation of the significance of the score assigned. 

6.  When the above actions have been completed, afford the Veteran a VA examination to determine whether the Veteran's heart disability is aggravated by his service-connected PTSD, to determine whether his hypertension disability is aggravated by his service-connected PTSD, and to determine whether the Veteran's sleep apnea is aggravated by his service-connected PTSD.  In determining whether or not there is aggravation, the relevant matter to discuss is whether there has been any increase in severity of the heart disability, any increase in the severity of the hypertension disability, or any increase in the severity of the sleep apnea that is proximately due to or the result of the service-connected PTSD, and not due to the natural progress of the heart, hypertension or sleep apnea disabilities.  The examiner should be provided the Veteran's claims files for review and should state in the report whether such a review has been made. 

The examiner is also requested to provide an opinion as to whether the Veteran's heart, hypertension or sleep apnea disabilities are directly due to service, or are due to the Veteran's presumed exposure to Agent Orange.  The report of examination should include a rationale for all opinions expressed.

7.  Afford the Veteran a VA examination of the left wrist.  All tests and studies deemed necessary, including x-rays, should be performed.  The claims file should be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should provide diagnoses of any left wrist disability currently present.  If there are any current left wrist disabilities, the examiner should provide an opinion as to whether or not any such current disabilities are related to the Veteran's service, including reported fracture of the left wrist.  The report of examination should include a rationale for all opinions expressed.

8.  After completion of the above development, the Veteran's claims should be readjudicated.  If any determination remains less than fully favorable to the Veteran, he and his representative should be furnished with a supplemental statement of the case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


